Citation Nr: 0914390	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick Alberts, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1947 to February 
1950 and February 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Veteran's requested hearing before a Veterans Law Judge 
was scheduled for March 2007, but he failed to appear.  He 
has not explained his absence or requested to reschedule the 
hearing.  Therefore, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. §§ 20.700(c), 20.704(d) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's tinnitus did not originate in service, and is 
not otherwise etiologically related to service. 



CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be 'cured' by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (The Federal Circuit 
specifically mentioned two remedial measures, (1) The 
issuance of a fully compliant section 5103(a) notification, 
followed by (2) readjudication of the claim.); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ('proper subsequent 
VA process' can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in August 2005 
and March 2006 correspondences.  The Veteran's claims were 
last readjudicated in an August 2006 supplemental statement 
of the case, thereby curing any deficiency in the timing of 
notice.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records (STR), VA medical 
records, and private treatment records.  The Board notes that 
the Veteran at one point suggested that his STRs were 
destroyed in a 1973 fire at the National Personnel Records 
Center.  The record shows that his STRs were apparently added 
to the file in 1955 (in connection with another claim) and do 
not appear to be incomplete.  The Veteran has been afforded 
an examination for the disability in issue.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.

Factual Background

The Veteran's STRs were silent for complaints or findings of 
tinnitus.  

The Veteran's DD Form 214 indicates that he served as a 
combat engineer, and that he earned the Purple Heart.  The 
Veteran claims that he suffered in-service acoustic trauma as 
the result of operating a Browning automatic rifle during 
combat while stationed in Korea, and that he was subsequently 
subjected to loud noise and pressure from a nuclear 
detonation test in January 1952.  

The Veteran noted on his August 2004 claim for benefits that 
he was employed as an engineer subsequent to his discharge 
from service and that his occupation did not subject him to 
acoustic trauma.  Aside from rare hunting excursions and 
motorcycle use, the Veteran does not claim any other loud 
noise exposure.  The Veteran's former spouse submitted a 
statement in July 2005 in which she claimed that she was 
aware of his hearing loss in later years, but did not mention 
complaints of tinnitus. 

The Veteran was required to undergo regularly scheduled 
health examinations and to complete questionnaires pertaining 
to his health over the course of his civilian employment.  VA 
was provided with these treatment records, which span from 
1965 to 1998.  The Veteran did not complain of tinnitus or 
symptoms such as ringing in the ears, and was never diagnosed 
as having tinnitus.  

In January 2005 and July 2006, the Veteran was afforded VA 
audiology examinations in connection with this appeal.  At 
the former examination, he reported the onset of his tinnitus 
as around 1990, and at the latter reported the onset as in 
service.  Both examiners agreed that the Veteran suffered 
from tinnitus, but concluded that the collective 21 to 40 
year gap between service and the onset of the disability made 
it less likely as not that his tinnitus was service 
connected.  The July 2006 VA examiner in particular (in an 
August 2006 addendum) attributed the tinnitus to the aging 
process, to post-service acoustic trauma, or to other medical 
conditions.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that the Veteran has tinnitus.  Moreover, 
given his receipt of the Purple Heart, the Board finds that 
the veteran engaged in combat in service, and accepts that he 
experienced acoustic trauma therein.  See generally, 
38 U.S.C.A. § 1154(b) (West 2002).  Indeed, the Board notes 
that service connection is in effect for bilateral defective 
hearing.  

Although the Veteran was exposed to acoustic trauma during 
his periods of service, the service treatment records do not 
document any reference to tinnitus or symptoms such as 
ringing in the ears.  Even assuming that he was experiencing 
such symptoms, however, there is no post-service evidence of 
tinnitus until the Veteran filed his claim in August 2004.  
Although he contends that he experienced tinnitus since his 
discharge, the Board finds that his account lacks 
credibility.  In this regard, the Board notes that the 
Veteran in particular is competent to report that he was 
experiencing ringing in his ears since service.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Once evidence is 
determined to be competent, the Board must determine whether 
the evidence is also credible.  Barr, 21 Vet. App. at 308.  
In this case, the Board finds it particularly noteworthy that 
although treatment records on file before 2004 document 
complaints of several disorders, including hearing loss, none 
of the records reference complaints of ringing in the ears or 
tinnitus.  A significant lapse in time between service and 
evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  The Board 
finds that the considerable gap in time between service and 
when the Veteran first mentioned tinnitus in 2004 militates 
against the probative value of the Veteran's account of his 
symptoms prior to 2004.  The Board accordingly finds that his 
account concerning the occurrence of tinnitus symptoms prior 
to 2004 lacks credibility.

In short, there is no competent, credible evidence of 
tinnitus following his May 1954 discharge until 2004.

Moreover, the only medical opinions on file addressing the 
etiology of the tinnitus are against the claim.  
Specifically, the January 2005 examiner concluded that the 
tinnitus was not related to the Veteran's service.  The Board 
points out that the Veteran's service connected bilateral 
hearing loss is a disorder separate from that of tinnitus.  
Medical opinions diagnosing the Veteran's hearing loss cannot 
be reasonably construed to extend to the Veteran's tinnitus.

The Veteran has pointed to several inaccuracies in the 
January 2005 VA examination report as to dates of service and 
the dates of particular records mentioned by the examiner.  
He argues that the January 2005 examiner's report of tinnitus 
onset and resulting medical opinion therefore are invalid.  
The Board is unpersuaded by the Veteran's suggestion that the 
examiner's mistakes in reading the dates on a record make it 
likely that he misheard the Veteran's report of tinnitus 
onset.  In any event, the July 2006 examiner arrived at the 
same conclusion with respect to the etiology of the tinnitus.

There is no competent and credible evidence of tinnitus 
either in service or until decades after service, and no 
competent evidence linking the current tinnitus to service.  
Under these circumstances the Board concludes that the 
preponderance of the evidence is against the claim.  Thus, 
service connection for tinnitus is denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


